DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5,6,  9-11,13,14, 18-19 is/are rejected under 35 U.S.C. 35 USC § 102(a)(2) as being anticipated by Chen ( “FSRNet: End-to-End Learning Face Super-Resolution with Facial Priors”, 2018, cited from IDS submitted on 12/17/2021).

Regarding claim 1.  Chen teaches a face super-resolution realization method, comprising: 
extracting a face part in a first image ( Input in Fig. 1; left most image in Fig. 2); 
inputting the face part into a pre-trained face super-resolution model to obtain a super-sharp face image( Coarse SR Network in Fig. 2); 
acquiring a semantic segmentation image corresponding to the super-sharp face image ( Prior Estimation Network in Fig. 2) ; and 
replacing the face part in the first image with the super-sharp face image, by utilizing the semantic segmentation image, to obtain a face super-resolution image (Fine SR Decoder in Fig. 2).

Regarding claim 2,  Chen the method of claim 1, further comprising: 
detecting face key point information in an original image ( Page 2498, right column, facial landmarks) ; and 
enlarging the original image to obtain the first image, and obtaining face key point information in the first image, wherein the face key point information in the first image comprises information obtained by performing image enlargement processing on the face key point information in the original image( Page 2498, right column, face alignment).

Regarding claim 3,  Chen the method of claim 2, wherein detecting the face key point information in the original image comprises: 
inputting the original image into a pre-trained face key point detection model to obtain the face key point information in the original image( Page 2497, introduce face alignment as a novel evaluation metric).

Regarding claim 5,  Chen the method of claim 1, wherein the face super-resolution model is a generative adversarial network (GAN) model( Page 2495, right column, utilizes GAN in the conditional manner).

Regarding claim 6,  Chen the method of claim 1, wherein acquiring the semantic segmentation image corresponding to the super-sharp face image comprises: 
inputting the super-sharp face image into a pre-trained face segmentation model to obtain a segmented image(Prior Estimation Network in Figure 2) and 
determining the semantic segmentation image corresponding to the super-sharp face image by utilizing the segmented image( The ground-truth priors are directly concatenated with image features in Figure 3).

Claims 9-11,13,14 recites the apparatus for the method in claims 1-3, 5,6.  Since  Chen also teaches an apparatus ( Page 2496, right column, Titan X GPU), claims 9-11, 13, 14 are also rejected.
Claims 18-19 recite the medium for the method of claim  2-3, thus is also rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Cao ( CN 106022269).
However, in the same field of endeavor 
Regarding claim 4,  Chen the method of claim 2.
Chen does not expressly teach wherein extracting the face part in the first image comprises: 
calculating a conversion matrix  for realizing face alignment by utilizing the face key point information in the first image; and 
extracting the face part in the first image by utilizing the conversion matrix.
However, Cao teaches 
calculating a conversion matrix  ( Page 3, paragraph 4, grid conversion matrix) for realizing face alignment by utilizing the face key point information in the first image(Page 3, paragraph 4, low resolution registration result and grid conversion matrix, determine that high-resolution registrates reference value); and 
extracting the face part in the first image by utilizing the conversion matrix(Page 3, paragraph 5, described target facial image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen and Cao, by using landmarks in Chen as the low resolution grid template in the Cao, and calculating the conversion matrix following the teaching of Cao.
One of ordinary skill would have been motivated to do such combination in order to “Obtain accurate registration result” ( Cao, Page 4, Para 3).

Regarding claim 8,  Chen the method of claim method of claim 3.
Chen does not expressly teach wherein extracting the face part in the first image comprises: 
calculating a conversion matrix for realizing face alignment by utilizing the face key point information in the first image; and 
extracting the face part in the first image by utilizing the conversion matrix.
However, Cao teaches 
calculating a conversion matrix  ( Page 3, paragraph 4, grid conversion matrix) for realizing face alignment by utilizing the face key point information in the first image(Page 3, paragraph 4, low resolution registration result and grid conversion matrix, determine that high-resolution registrates reference value); and 
extracting the face part in the first image by utilizing the conversion matrix(Page 3, paragraph 5, described target facial image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Chen and Cao, by using landmarks in Chen as the low resolution grid template in the Cao, and calculating the conversion matrix following the teaching of Cao.
One of ordinary skill would have been motivated to do such combination in order to “Obtain accurate registration result” ( Cao, Page 4, Para 3).
Claim 20 recites the medium for the method of claim  4, thus is also rejected.

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712. The examiner can normally be reached 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661